

EXHIBIT 10.15

MULTIMEDIA GAMES HOLDING COMPANY, INC.
STOCK OPTION AWARD AGREEMENT
(Executive)


Multimedia Games Holding Company, Inc. (the “Company”), pursuant to its 2012
Equity Incentive Plan (the “Plan”), hereby grants to Optionee a stock option
(“Option”) to purchase the number of shares of common stock set forth below as
of the Grant Date set forth below. Except as modified herein, this Option is
subject to all of the terms and conditions as set forth herein and in the Plan,
which is incorporated herein in its entirety. Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Plan.
Optionee:                     


Grant Date:                     


Number of Shares Subject to
the Option (“Option Shares”):             


Type of Option: _____ Incentive Stock Option; _____ Nonstatutory Option


Exercise Price per Share:             
Vesting Date(s): Subject to the terms of the Plan and this Award Agreement and
subject to the Optionee’s continued employment or provision of services to the
Company through the applicable vesting dates, the Option shall vest as to:
twenty-five percent (25%) of the Option Shares on the first anniversary of the
Grant Date, and an additional six and one quarter percent (6.25%) of the Option
on each successive quarterly anniversary date of the Grant Date, for each of the
next twelve succeeding quarters, and such Option shall become fully vested no
later than on the fourth anniversary of the Grant Date. Unless it is otherwise
agreed to by the Optionee and the Company, all vesting shall cease on the date
that is one day following the date the Optionee ceases to be an employee of the
Company (a “Cessation Date”) and no portion of the Option Shares subject to the
Option which are unvested on the Cessation Date shall thereafter become vested
and all unvested Option Shares shall be forfeited. Notwithstanding the
foregoing, the Shares can accelerate pursuant to Accelerated Vesting Date below.


Exercisable Date(s):    The Option shall become fully and immediately
exercisable, subject to expiration and provided in the Plan and this Award
Agreement, in such amounts and times pursuant to Vesting Dates above.


Expiration Date of the Option:    The Option shall expire ten (10) years from
the Grant Date, unless earlier terminated pursuant to the terms of the Plan and
this Award Agreement. Once an Option Share is exercised, the resulting shares of
Common Stock shall have no expiration date, and the Optionee shall thereupon
have the rights of a shareholder with respect to such shares, including the
right to vote such shares and to receive dividends and other distributions made
with respect to such shares.


Accelerated Vesting Date:
1.Optionee’s death or Disability: The Option shall become fully vested and
exercisable with respect to all of the Option Shares on the date of the
Optionee’s death or Disability; and
2.Change of Control: If (i) this Option is neither assumed nor substituted and
continued (each as confirmed in writing) by an acquiror in connection with a
Change of Control subject to similar terms and conditions; or (ii) within one
(1) year following a Change of Control, the Optionee’s employment with the
Company is either: (x) terminated by the Company without Cause (as such term is
defined in Optionee’s Employment Agreement), or (y) ended by the Optionee for
Good Reason (as such term is defined in the Optionee’s Employment Agreement),
then, the Option shall become fully vested as of the date of either the Change
of Control or termination of employment, as applicable (as set forth herein, a
“Change of Control Event”). For purposes of this Award Agreement, “Change of
Control” shall have the meaning set forth in Optionee’s Employment Agreement.



Stock Option Agreement (Executive)
1

--------------------------------------------------------------------------------



Post Termination Rights:
1.Upon a termination of the Optionee’s employment for Cause, the Optionee shall,
upon such termination, cease to have any right to exercise the Option with
respect to any unvested Shares, and the Option for such unvested Shares shall be
immediately forfeited in its entirety.
2.Upon a termination of the Optionee’s employment as the result of death or
Disability, the Shares subject to the Option which are otherwise unvested shall
become fully vested on the date of such death or Disability, and the Option
shall continue to be exercisable for a period of twelve (12) months after such
death or Disability, as set forth in Sections VII G. and H of the Plan.
3.In the event of a cessation following a Change of Control Event as set forth
in the Employment Agreement, the Option Shares shall continue to be exercisable
for a period of twelve (12) months following the date the Optionee ceases to be
an employee, or, if earlier, until the expiration of the originally prescribed
term of the Option.
4.In all other instances, any vested Option shall continue to be exercisable for
a period of three (3) months following the Cessation Date or, if earlier, until
the expiration of the originally prescribed term of the Option.
    
Clawback: Notwithstanding the terms of this Award Agreement or the Plan, any
exercise, payment or delivery made pursuant to this Award Agreement which is
subject to recovery under any law (including, without limitation, the Dodd‑Frank
Wall Street and Consumer Protection Act of 2010 and the Sarbanes‑Oxley Act of
2002), government regulation, stock exchange listing requirement, or Company
policy, may be subject to such clawbacks or deductions as the Company may
reasonably determine are required to be made pursuant to such law, government
regulation, stock exchange listing requirement or Company policy and nothing
contained in this Award Agreement or the Plan shall in any way limit the
Company’s rights or obligations to effectuate such clawback or deduction.


Conditions to Delivery of Shares: The Company shall not be required to issue or
deliver any Shares deliverable hereunder or portion thereof prior to the
fulfillment of the following conditions:


-
The admission of such Shares to listing on all stock exchanges on which the
Common Stock is then listed;

-
The completion of any registration or other qualification of such Shares under
any state or federal law or under rulings or regulations of the Securities and
Exchange Commission or of any other governmental regulatory body, which the
Company shall, in its absolute discretion, deem necessary or advisable;

-
The obtaining of any approval or other clearance from any state or federal
governmental agency which the Company shall, in its absolute discretion,
determine to be necessary or advisable; and

-
The receipt by the Company of full payment for such Shares, including payment of
any applicable withholding tax, which may be in one or more of the forms of
consideration permitted in the immediately following paragraph.



Withholding: Notwithstanding anything to the contrary in this Award Agreement,
the Company shall be entitled to require payment by the Recipient of any sums
required by applicable law to be withheld with respect to the grant of RSUs or
the issuance of Shares. Such payment shall be made by deduction from other
compensation payable to the Recipient or in such other form of consideration
acceptable to the Company, which may include one or a combination of the
following methods of payment (described in the Plan) and subject to approval by
the Committee at the time of payment:    
-
Cash or wire transfer;

-
Bank or certified check payable to the Company;

-
Pursuant to a Regulation T program (cashless exercise);

-
Delivery of already-owned shares having a Fair Market Value on the date of
delivery equal to the minimum amount required to be withheld by statute; and

-
Net settlement of the Options otherwise payable pursuant to the Award



Assignability:    This Option shall not be transferable by the Optionee and
shall be exercisable only by the Optionee, except as the Plan and the Committee
may otherwise provide.



Stock Option Agreement (Executive)
2





--------------------------------------------------------------------------------



Additional Terms/Acknowledgements: The undersigned Optionee (who is referred to
in the Plan as a “Participant”) acknowledges receipt of, and understands and
agrees to, this Award Agreement and the Plan. Optionee further acknowledges that
as of the Grant Date, this Award Agreement and the Plan set forth the entire
understanding between Optionee and the Company regarding the acquisition of the
Option and the Option Shares, and supersede all prior oral and written
agreements on that subject. Any ambiguities or inconsistencies between the Plan
and this Award Agreement shall be construed in accordance with the terms of this
Award Agreement.


Limitations Applicable to Section 16 Persons: Notwithstanding any other
provision of the Plan or this Award Agreement, if the Recipient is subject to
Section 16 of the Exchange Act, the Plan, the RSUs and this Award Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Award
Agreement shall be deemed amended to the extent necessary to conform to such
applicable exemptive rule.


Notices: Any notice to be given under the terms of this Award Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Recipient shall be addressed to the Recipient at the Recipient's last address
reflected on the Company’s records. By a notice given pursuant to this
paragraph, either party may hereafter designate a different address for notices
to be given to that party. Any notice shall be deemed duly given when sent via
email or when sent by certified mail (return receipt requested) and deposited
(with postage prepaid) in a post office or branch post office regularly
maintained by the United States Postal Service.


Governing Law: The laws of the State of Texas shall govern the interpretation,
validity, administration, enforcement and performance of the terms of this Award
Agreement regardless of the law that might be applied under principles of
conflicts of laws.


By his or her signature and the Company's signature below, the Optionee hereby
acknowledges receipt of a copy of the Prospectus for the Plan in the form
available on the Company's intranet. A copy of the Plan is also available on the
Company's website in its public filings. The Optionee hereby agrees to be bound
by the terms and conditions of the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and this Award Agreement. The Optionee further agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under this Award Agreement or the Plan.
Dated:____________________________


MULTIMEDIA GAMES HOLDING COMPANY, INC.        OPTIONEE
(“Company”)


By:
_____________________________________________        ________________________            
Name:                             Name:
Title:







Stock Option Agreement (Executive)
3



